IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 01-31081
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHARLES RAY JOUBERT, also known as Pop,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 98-CR-60030-7
                          --------------------
                             April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Charles Ray Joubert appeals his sentence following his

guilty plea conviction for distribution of cocaine and cocaine

base.    Joubert contends that his sentence was imposed in

violation of Apprendi v. New Jersey, 530 U.S. 466 (2000).

Because Joubert was sentenced below the statutory maximum for the

offense charged in his indictment, there was no Apprendi

violation.     See United States v. Keith, 230 F.3d 784, 787 (5th

Cir. 2000), cert. denied, 531 U.S. 1182 (2001).

     AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.